DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims1, 6, 20, 21 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 3348659 to Roinestad in view of U.S. Pat. No. 6564930 to Colding-Kristensen et al, hereinafter referred to as Colding-Kristensen.
With respect to claim 1, Roinestad discloses

    PNG
    media_image1.png
    463
    445
    media_image1.png
    Greyscale


Colding-Kristensen teaches positive engagement of the drive members with the conveyor belt without slip.

    PNG
    media_image2.png
    618
    775
    media_image2.png
    Greyscale

It would have obvious for a person having ordinary skill in the art at the time of filing to combine the teachings of Colding-Kristensen with the disclosure of Roinestad to prevent wear and tear on the drum and provide a more efficient transfer of energy.

With respect to claim 6, Roinestad discloses protrusions (see numeral 153 in Fig. 8 and col. 9, lines 40-41).

With respect to claim 20, Roinestad discloses a spiral conveyor comprising:
a conveyor belt extending in width from a first side to a second side (see numeral 311 in Fig. 11 and col. 12, line 41);
a drive tower having a vertical axis about which the drive tower rotates to drive the conveyor belt along a helical path about the vertical axis (see numeral 113 in Fig. 5 and col. 8, line 30);
a plurality of drive ridges (see numeral 303 in Fig. 11, n.b. the same number, 303, is used to identify the drive member in claim, but this is because the ridge is defined in the specification as being on a drive member, no drive member is claimed in claim 20 (as it is in claim 1), so here in claim 20 the ridges are driving the conveyor and
303 represents the ridges because they are drivers) circumferentially spaced on the drive tower about the vertical axis and each extending continuously in length from a first end to a second end (see numeral 303 in Fig. 11);
wherein the first side of the conveyor belt is engaged with each of the drive ridges along its length from the first end to the second end (see numeral 311 in Fig. 11);
wherein the distance of the vertical axis from the first side of the conveyor belt is greater at the first end of the drive ridges than at the second end (see numerals 303 in Fig. 11 and the illustration provided in response to claim 4).
Roinestad does not teach in positive engagement without slip.  Colding-Kristensen teaches positive engagement of the drive members with the conveyor belt without slip.


    PNG
    media_image3.png
    510
    790
    media_image3.png
    Greyscale


With respect to claim 23, Roinestad discloses the entire length of each of the drive ridges lies in a radial plane containing the vertical axis (see numeral 148 in Fig. 7 and col. 9, line 26).

Allowable Subject Matter
Claims 7-19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a spiral conveyor having the distance from the vertical axis to the ridge edges is greater at the lower ridge ends than at the upper ridge ends for a conveyor belt and greater at upper ridge ends.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
s 2-5, 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Nos. 9016467, 7878321 and 6062375.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651